284 S.W.3d 740 (2009)
Walter J. HUNTER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69592.
Missouri Court of Appeals, Western District.
April 28, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Application for Transfer Denied June 30, 2009.
Walter Hunter, Cameron, MO, pro se.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., and VICTOR C. HOWARD, JJ.

ORDER
PER CURIAM:
Mr. Walter Hunter (Mr. Hunter) appeals the denial of his motion to re-open post-conviction proceedings, filed several years after entry of judgment denying his Rule 29.15 post-conviction motion. On appeal, Mr. Hunter argues that he was abandoned by post-conviction counsel.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).